Exhibit 10.3

 

EXECUTION VERSION

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of February    , 2016
by and among Adam Blank (the “Executive”), Mattress Firm Holding Corp., a
Delaware corporation (“MFHC”) and Mattress Firm, Inc., a Delaware corporation
(“MFI”) (MFHC and MFI are referred to herein collectively, as the “Company”).

 

WHEREAS, Executive currently serves as the Chief Operating Officer and General
Counsel of HMK Intermediate Holdings LLC, a Delaware limited liability company
(the “Subsidiary”);

 

WHEREAS, effective as of the date hereof, the Company has indirectly acquired
all of the outstanding equity interests in the Subsidiary pursuant to the terms
and conditions of the certain Securities Purchase Agreement dated November 25,
2015, by and among MFI, HMK Mattress Holdings LLC and the Executive, among
others (the “Purchase Agreement”) ; and

 

WHEREAS, the Company desires to enter into an employment agreement with the
Executive to set forth certain terms of his employment relationship and as a
means to incentivize the Executive to continue in an employment relationship
with the Company;

 

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, MFHC, the Executive and MFI agree
as follows:

 

Section 1. Agreement to Employ; No Conflicts. Upon the terms and subject to the
conditions of this Agreement, the Company hereby agrees to continue to employ
the Executive, and the Executive hereby accepts such continued employment with
the Company. The Executive represents and agrees that (a) he is entering into
this Agreement voluntarily and that his employment hereunder and compliance with
the terms and conditions hereof will not conflict with or result in the breach
by him of any agreement to which he is a party or by which he may be bound,
(b) he has not violated, and in connection with his employment with the Company
will not violate, any non-competition, non-solicitation or other similar
covenant or agreement by which he is or may be bound and (c) in connection with
his employment with the Company he will not use any confidential or proprietary
information he may have obtained in connection with his employment with any
prior employer other than the Subsidiary or its affiliates.

 

Section 2. Employment Duties. During the Term (as defined below), the Executive
shall serve as President, Sleepy’s of the Company and shall report to, and be
subject to the direction and control of, the Company’s Chief Executive Officer.
In such capacity, the Executive shall have the authority and responsibility to
oversee, manage and direct the operations of the Subsidiary, primarily focusing
on the activities, strategy, training, development and efficiencies of the
Subsidiary’s field operations as well as managing the back office operations and
shall have duties in connection therewith that include cost management,
management of departments, overseeing and directing the strategic growth and
direction of the Subsidiary, ensuring efficiency of operations throughout the
organization, developing and implementing plans for the operational
infrastructure of systems, processes, and personnel designed to accommodate the
rapid growth objectives of the Company and otherwise providing senior executive
level support to the Company as from time to time requested by the Board of
Directors of MFHC (the “Board”) or Chief Executive Officer. During the Term, the
Executive shall devote his business time, energy, experience and talents to such
employment, shall devote his best efforts to advance the interests of the
Company and its subsidiaries, including the Subsidiary, and other Affiliates and
shall not engage in any other business activities, as an employee, director,
consultant or in any other capacity, whether or not he receives any compensation
therefor, without the prior written consent of the Board; provided that the
Executive may perform the following activities without the prior written consent
of the Board, provided that such activities do not interfere with or otherwise
affect the performance of his duties hereunder: (i) if invited to do so, serve
on the board of directors of another company, subject to the approval of the
Board, which shall not be withheld unreasonably; (ii) manage his personal and
family investments and estate planning in a manner not in violation of this
Agreement; (iii) provide financial advice to David Acker in connection with
Mr. Acker’s personal and family trusts in a manner not in violation of this
Agreement; and (iv) engage in philanthropic, charitable and community
activities. For purposes of this Agreement,

 

Employment Agreement — Adam Blank

 

1

--------------------------------------------------------------------------------


 

“Affiliate” shall mean any person or entity that, directly or indirectly, is
controlled by MFHC. As used herein, “controlled by” means the possession,
directly or indirectly, of the power to vote 50% or more of the outstanding
voting securities of, or voting interest in, such person or entity or otherwise
direct the management policies of such person or entity, by contract, agreement
or otherwise.

 

Section 3. Term of Employment. The term of the Executive’s employment under this
Agreement shall commence on the date hereof, and, unless earlier terminated
pursuant to Section 7, will continue under this Agreement until and through the
last day of the Company’s fiscal year ending closest to January 31, 2019 (the
“Initial Expiration Date”), provided, however, that effective upon the Initial
Expiration Date and the last day of each subsequent fiscal year of the Company
(each, an “Extension Date”), the Term shall be automatically extended upon the
same terms and conditions for an additional period of one (1) fiscal year from
the scheduled expiration of the Term (prior to giving effect to such one
(1) year extension) unless either the Company or the Executive shall have
notified the other in writing at least three (3) months prior to the next
Extension Date that such party does not desire to have the Term so extended. The
term of this Agreement, as from time to time extended or renewed, is hereafter
referred to as the “Term.”

 

Section 4. Place of Employment. The Executive’s principal place of employment
shall be Hicksville, New York or such other location as mutually agreed upon by
the Executive and the Company. The Executive will not be required to relocate to
Houston, Texas.  Notwithstanding the foregoing, the Executive acknowledges that
the duties to be performed by the Executive hereunder are such that the
Executive may be required to travel extensively, subject to the terms and
conditions hereof.

 

Section 5. Compensation; Reimbursement. During the remainder of the Term, the
Company shall pay or provide to the Executive, in full satisfaction for his
services provided hereunder, the following:

 

(a) Base Salary. During the first twelve months  of the Term the Company shall
pay the Executive a base salary of $400,000 per year (the “Initial Base
Salary”), payable not less frequently than semi-monthly in accordance with the
payroll policies of the Company for senior executives as from time to time in
effect (the “Payroll Policies”), less such amounts as may be required to be
withheld by applicable federal, state and local law and regulations.  During
fiscal year 2016, the Company intends to engage Pearl Meyer to perform a
comparative analysis of compensation packages payable to equivalent executive
positions at the Company’s peer companies, which such analysis shall take into
account the Executive’s location in the New York City metropolitan area. 
Following the first anniversary of the Term , the Executive and the Company
shall mutually agree upon a base salary (the “Adjusted Base Salary”) that will
be no less than $700,000, which shall be payable to the Executive during the
remainder of the Term, subject to the approval of the Compensation Committee of
the Board.  If the Company does not receive the compensation study from Pearl
Meyer for any reason, the Executive’s annual base salary shall be $700,000
starting on the one year anniversary of the commencement of the Term unless
otherwise agreed by the Chief Executive Officer and the Executive, subject to
the approval of the Compensation Committee of the Board.  The Initial Base
Salary and the Adjusted Base Salary, as applicable, shall be referred to herein
as the “Base Salary.”

 

(b) Cash Bonus.

 

(i) For each fiscal year of the Company during the Term, the Executive will be
eligible to receive a cash bonus, with the amount of the bonus to be determined
by the Company based on the EBITDA achieved by the Company in such fiscal year
relative to the annual EBITDA target for such fiscal year set forth in the
Company’s annual management plan pursuant to the Mattress Firm Holding Corp.
Executive Annual Incentive Plan (or such other bonus plan maintained by the
Company for its senior executives) (as to a given fiscal year, the “Annual
EBITDA Target”). The Executive’s target bonus for each fiscal year will be a
percentage of Base Salary established by the Compensation Committee of the Board
for such fiscal year, but shall be no less than a target bonus of $200,000 for
such fiscal year if the Company achieves 100% of the Annual EBITDA Target for
such fiscal year. If the Company achieves more than 100% of the Annual EBITDA
Target, the Executive may receive a bonus of up to twice the established target
bonus amount pursuant to

 

2

--------------------------------------------------------------------------------


 

terms established by the Compensation Committee of the Board. If the Company
does not achieve more than 90% of the Annual EBITDA Target, the Executive will
be entitled to no cash bonus. If the Company achieves between 90% and 100% of
the Annual EBITDA Target, the cash bonus will be determined by linear
interpolation between 0% and 100% of the established target bonus amount.
“EBITDA” shall be determined as provided in the Mattress Firm Holding Corp.
Executive Annual Incentive Plan (or such other bonus plan maintained by the
Company for its senior executives). The actual bonus received will be calculated
using the Executive’s actual earned base salary during the applicable fiscal
year.

 

(ii)  In addition to the bonus described above, with respect to each fiscal year
of the Company during the Term, the Executive will be eligible to share with
other members of senior management of the Company, in a percentage to be
determined by the Board, an incremental bonus pool of 10% of the amount of
annual EBITDA in excess of a second, higher annual EBITDA target for such fiscal
year as set forth in the Company’s annual management plan pursuant to the
Mattress Firm Holding Corp. Executive Annual Incentive Plan (or such other bonus
plan maintained by the Company for its senior executives) (the “Maximum Annual
EBITDA Target”).

 

(iii) The Annual EBITDA Target and the Maximum Annual EBITDA Target for each
fiscal year shall be determined annually by the Board or the Compensation
Committee of the Board in good faith. Whether the Annual EBITDA Target or the
Maximum EBITDA Target for any fiscal year has been achieved, in whole or in
part, will be determined by the Board or the Compensation Committee of the
Board.

 

(iv) Any bonus payable hereunder for an applicable fiscal year shall be paid
after the Board has reviewed the Company’s final audited consolidated financial
statements for the applicable fiscal year, provided, however, that the bonus
payable for a fiscal year shall be paid no later than the date that is two and
one-half months after the end of the calendar year in which such fiscal year
ended. The Executive must be employed by the Company on the last day of the
applicable fiscal year for which a bonus is payable hereunder in order to
receive any such bonus for such fiscal year. If for any reason other than the
Company’s termination of the Executive’s employment for Cause or the Executive’s
resignation without Good Reason, the employment of the Executive terminates on
or after the last day of any fiscal year for which a bonus is payable hereunder
but before such bonus has been paid, the Executive shall be paid such bonus in
accordance with this Section 5(b)(iv) (including, for the avoidance of doubt, in
the event that the employment of the Executive is terminated due to the
provision of notification pursuant to Section 3 that the Term will not continue
beyond its then scheduled expiration date).

 

(v) On the first payroll date following the date hereof, the Company shall pay
the Executive a cash bonus equal to the product of (A) the Executive’s target
annual bonus under the Subsidiary’s bonus plan for the Subsidiary’s fiscal year
in which the closing of the transactions contemplated by the Purchase Agreement
occurs, (B) multiplied by a fraction, (x) the numerator of which is the number
of days from the first day of such fiscal year to the date hereof, and (y) the
denominator of which is 365.

 

(c) Expenses. The Company shall pay or reimburse the Executive for ordinary and
necessary business expenses incurred by him in the performance of his duties
contemplated hereby in accordance with the Company’s usual policies upon receipt
from the Executive of written substantiation of such expenses in accordance with
the Company’s usual policies. Such payments under this Section 5(c) shall be
made within ten (10) business days after the delivery of the Executive’s written
request for the payment accompanied by such evidence of fees and expenses
incurred as the Company may reasonably require, provided that such request is
made no later than thirty (30) days after such expense is incurred. The amount
of expenses eligible for reimbursement pursuant to this Section 5(c) during a
given taxable year of the Executive shall not affect the amount of expenses
eligible for reimbursement in any other taxable year of the Executive. The right
to reimbursement pursuant to this Section 5(c) is not subject to liquidation or
exchange for another benefit.  In addition, the Company shall provide Executive
a Company credit card,

 

3

--------------------------------------------------------------------------------


 

subject to the applicable policies of the Company, including the Travel and
Expense Reimbursement Policy.

 

(d)  Vacation and Other Time Off. The Executive shall be entitled to twenty (20)
days of vacation per year, accrued in accordance with the Company’s vacation
policy, prorated for any partial years of service.

 

(e) Benefits. During the remainder of the Term, the Executive shall be entitled
to participate in all medical, dental, disability insurance, life insurance,
retirement, savings and any other employee benefit plans or programs (other than
a car allowance) which are otherwise generally made available by the Company to
its senior executives; provided, however, that the Company shall be entitled to
amend or terminate any employee benefit plans which are applicable generally to
the Company’s senior executives, officers or other employees.

 

(f) Signing Bonus. As a further incentive to the Executive to accept and
continue employment with the Company, the Executive shall receive a cash bonus
equal to $300,000 (the “Signing Bonus”), payable in four equal quarterly
installments, in arrears, commencing as soon as administratively feasible under
the Payroll Policies.

 

Section 6. Equity Participation. The Executive shall be eligible to receive
equity grants under the Mattress Firm Holding Corp. 2011 Omnibus Incentive Plan
as may be awarded by the Compensation Committee of the Board from time to time. 
Notwithstanding the foregoing, subject to the approval of the Compensation
Committee of the Board, on the date hereof, the Executive shall receive an
equity grant having an aggregate equivalent fair value on the date of grant
equal to $350,000, (i)one-third of which shall be awarded in the form of
time-based stock options, vesting in equal annual installments over four years,
(ii) one-third of which shall be awarded in the form of shares of restricted
stock, vesting in equal annual installments over four years and (iii) one-third
of which shall be awarded in the form of restricted stock, vesting in equal
annual installments over four years provided that the specified annual stock
price increase targets are satisfied. The terms of each equity grant shall be
subject to the approval of the Compensation Committee of the Board and shall be
identical to those of equity grants made to the Company’s executive officers
(provided that the foregoing shall not require the participation of the
Executive in any special equity grants to one or more executive officers that
may be approved from time to time by the Compensation Committee of the Board). 
The Executive shall not participate in the general equity grant expected to be
awarded by the Compensation Committee of the Board in September 2016.

 

Section 7. Termination. The Executive’s employment hereunder may be terminated
as follows:

 

(a) Upon Disability.

 

(i) If during the Term, the Executive shall become physically or mentally
disabled, whether totally or partially, either permanently or so that the
Executive, in the good faith judgment of the Board based on the opinion of a
physician selected by the Board who may but need not be the Executive’s normal
treating physician, is unable as a result of such disability, with or without a
reasonable accommodation, to substantially and competently perform his duties
hereunder for a period of ninety (90) consecutive days or for one hundred twenty
(120) days during any six-month period (a “Disability”), the Company may
terminate the Executive’s employment hereunder. In order to assist the Board in
making that determination, the Executive shall, as reasonably requested by the
Board, (A) make himself available for medical examinations by one or more
physicians chosen by the Board and (B) use his best efforts to cause his own
physician(s) to be available to discuss with the Board such Disability.

 

(ii) Upon termination of the Executive’s employment for Disability, the Company
shall not be obligated to make any salary, bonus or other payments or to provide
any benefits under this Agreement (other than payments in respect of the Base
Salary then in effect for services rendered or expenses incurred through the
date of such termination or accrued and unpaid benefits pursuant to any medical,
dental, disability insurance, life insurance, retirement, savings or any other

 

4

--------------------------------------------------------------------------------


 

employee benefit plans or programs in which the Executive participates on the
Executive’s last day of employment hereunder, which shall be paid in accordance
with the Company’s plans and applicable law (collectively, “Accrued Termination
Obligations”)); provided, however, that, in addition to the Accrued Termination
Obligations, the Company shall (A) pay to the Executive, or the legal
representative of the Executive, the Base Salary at the rate in effect on the
date of termination (less any amounts that the Executive receives pursuant to
any Company-sponsored long-term disability insurance policy for the Executive as
and if in effect at the date of termination) in equal installments in accordance
with the Payroll Policies for a period of twelve (12) months following such
termination, (B) reimburse the Executive for the premiums the Executive pays for
any continued medical and dental coverage for the Executive and the Executive’s
eligible dependents under the Company’s group health plans for twelve (12)
months following the date of such termination as provided in Section 7(j) and
(C) if applicable, continue to provide disability insurance coverage for the
Executive to the extent necessary to continue benefits which the Executive
became entitled to receive prior to the termination of his employment with the
Company; and provided, further, that the Company shall be entitled to amend or
terminate any plans which are applicable generally to the Company’s senior
executives, officers or other employees. If at the time of termination of
employment accrued vacation is paid out under the Company’s policies as then
generally applicable to senior executives, then such accrued vacation shall be
treated for all purposes of this Agreement as an Accrued Termination Obligation
hereunder to the extent such accrued vacation is otherwise payable under such
policies. If the Executive is not a “specified employee” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
Final Department of Treasury Regulations issued thereunder (collectively,
“Section 409A”) at the time of termination (“Specified Employee”), and the
Executive has timely signed and delivered to the Company, by the deadline
established by the Company, a general release of claims in form and substance
reasonably satisfactory to the Company (a “Release”), which has become
irrevocable by the time set forth below, the Company shall pay the Executive the
cash severance benefits described in clause (A) in accordance with the Payroll
Policies commencing on the first payroll date under the Payroll Policies that
coincides with or immediately follows the date that is sixty (60) days following
the date of the Executive’s “separation from service” within the meaning of
Section 409A (“Separation From Service”). The Executive will not be permitted to
specify the year in which his payment will be made. If the 60-day period spans
two taxable years of the Executive, the cash severance benefits will begin to be
paid in the later of such taxable years. In the event that the Company is
described in Section 409A(a)(2)(B)(i) of the Code and the Executive is a
Specified Employee and the Executive has timely signed and delivered to the
Company, by the deadline established by the Company, a Release, which has become
irrevocable by the time set forth below, the Company shall pay the Executive the
cash severance benefits described in clause (A) in accordance with the Payroll
Policies; provided, however, that the payments for the first six (6) months, to
the extent (if any) such payments are subject to Section 409A of the Code, shall
be accumulated and paid to the Executive on the date that is six (6) months and
one day following the date of the Executive’s Separation From Service to the
extent that earlier payment would result in adverse tax consequences under
Section 409A. Whether the Executive is or is not a Specified Employee, the
Executive will not be paid the cash severance benefits described in clause
(A) or entitled to the benefits described in clause (B) (except for the
Executive’s rights under section 4980B of the Code and the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”)) and the Executive shall
forfeit any right to such payments and benefits, unless (i) the Executive has
signed and delivered to the Company the Release and (ii) the period for revoking
the Release shall have expired (in the case of both clauses (i) and (ii)) prior
to the date that is sixty (60) days following the date of the Executive’s
Separation From Service.

 

(b) Upon Death.

 

(i) If the Executive dies during the Term, the Executive’s employment hereunder
shall automatically terminate as of the close of business on the date of his
death.

 

5

--------------------------------------------------------------------------------


 

(ii) Upon termination of the Executive’s employment as result of the Executive’s
death, the Company shall not be obligated to make any salary, bonus or other
payments or to provide any benefits under this Agreement (other than the Accrued
Termination Obligations); provided, however, that, in addition to the Accrued
Termination Obligations, the Company shall pay to the Executive’s estate the
Base Salary at the rate in effect on the date of termination in equal
installments in accordance with the Payroll Policies for a period of twelve (12)
months. These installment payments shall be paid in accordance with the Payroll
Policies commencing on the first payroll date under the Payroll Policies that
coincides with or immediately follows the date of the Executive’s death.

 

(c) For Cause. The Company may terminate the Executive’s employment hereunder at
any time, effective immediately upon written notice to the Executive, for Cause
(as defined below) and all of the Executive’s rights to payments and any other
benefits otherwise due hereunder (other than Accrued Termination Obligations)
shall cease upon such termination. The Company shall have “Cause” for
termination of the Executive if any of the following has occurred:

 

(i) the Executive’s dishonesty or bad faith in connection with the performance
of his duties;

 

(ii) a refusal or failure by the Executive to use his reasonable efforts to
perform duties of a reasonably objective standard that are consistent with the
office(s) held by him as requested by the Board which would not give rise to
Good Reason and which is not cured within thirty (30) days after written notice
is delivered by the Board to the Executive;

 

(iii) the Executive’s conviction of a felony;

 

(iv) the failure of the Executive to notify the Board of any material
relationships between him and/or any member of his immediate family with any
person or entity with whom the Company or any of its subsidiaries has a material
business relationship; or

 

(v) a material breach of the provisions of Section 8, Section 9 or Section 10 of
this Agreement by the Executive.

 

(d) Without Cause.

 

(i) The Company may terminate the Executive’s employment hereunder without Cause
at any time upon written notice to the Executive. Upon such termination, the
Executive shall, in addition to the Accrued Termination Obligations, have the
right to receive from the Company, payable over twelve (12) months in accordance
with the Payroll Policies (all such payments, collectively, the “Severance
Payments”), (A) the Base Salary at the rate in effect on the date of
termination, and (B) solely if such termination occurs prior to the first
anniversary of the date of this Agreement, an additional $300,000. In addition,
Executive shall receive reimbursement from the Company for the premiums the
Executive pays for any continued medical and dental coverage for the Executive
and the Executive’s eligible dependents under the Company’s group health plans
for twelve (12) months following the date of such termination as provided in
Section 7(j); provided, however, that the Company shall be entitled to amend or
terminate any plans which are applicable generally to the Company’s senior
executives, officers or other employees. Notwithstanding the foregoing, if the
Executive accepts other employment, the Company’s obligation under
Section 7(j) to reimburse the Executive for the premiums paid by the Executive
for COBRA Coverage (as that term is defined below in Section 7(j)) shall
immediately cease upon Executive’s becoming eligible to participate in
comparable medical and dental coverage pursuant to such other employer’s plans,
subject to his right to continue coverage at the Executive’s own expense to the
extent required under COBRA. If the Executive is not a Specified Employee as of
the date of termination and the Executive has timely signed and delivered to the
Company, by the deadline established by the Company, a Release, which has become
irrevocable by the time set forth below, the Company shall pay the Executive the
cash severance benefits described in clause

 

6

--------------------------------------------------------------------------------


 

(A) in accordance with the Payroll Policies commencing on the first payroll date
under the Payroll Policies that coincides with or immediately follows the date
that is sixty (60) days following the date of the Executive’s Separation From
Service. The Executive will not be permitted to specify the year in which his
payment will be made. If the 60-day period spans two taxable years of the
Executive, the cash severance benefits will begin to be paid in the later of
such taxable years. In the event that the Company is described in
Section 409A(a)(2)(B)(i) of the Code and the Executive is a Specified Employee
and the Executive has timely signed and delivered to the Company, by the
deadline established by the Company, a Release, which has by that time become
irrevocable, the Company shall pay the Executive the cash severance benefits
described in clauses (A) and (B) in accordance with the Payroll Policies;
provided, however, that the payments for the first six (6) months, to the extent
(if any) such payments are subject to Section 409A, shall be accumulated and
paid to the Executive on the date that is six (6) months and one day following
the date of the Executive’s Separation From Service to the extent that earlier
payment would result in adverse tax consequences under Section 409A. Whether the
Executive is or is not a Specified Employee, the Executive will not be paid the
cash severance benefits described in clause (A) or (B) or entitled to the
benefits described in clause (C) (subject to the Executive’s rights under COBRA)
and the Executive shall forfeit any right to such payments and benefits, unless
(i) the Executive has signed and delivered to the Company the Release and
(ii) the period for revoking the Release shall have expired (in the case of both
clauses (i) and (ii)) prior to the date that is sixty (60) days following the
date of the Executive’s Separation From Service.

 

(ii) It is further acknowledged and agreed by the parties that the actual
damages to the Executive in the event of termination under this
Section 7(d) would be difficult if not impossible to ascertain, and, therefore,
the salary and benefit continuation provisions set forth in this
Section 7(d) shall be the Executive’s sole and exclusive remedy in the case of
termination under this Section 7(d) and shall, as liquidated damages or
severance pay or both, be considered for all purposes in lieu of any other
rights or remedies, at law or in equity, which the Executive may have in the
case of such termination.

 

(e) Resignation Without Good Reason. The Executive shall have the right to
terminate his employment hereunder upon one (1) month’s prior written notice to
the Company, and upon such termination, all of the Executive’s rights to
payments and any other benefits otherwise due hereunder (other than Accrued
Termination Obligations) shall cease upon such termination.

 

(f) Resignation For Good Reason.

 

(i) The Executive shall have the right to terminate his employment hereunder at
any time for Good Reason (as defined below). Upon such termination, the
Executive shall, in addition to the Accrued Termination Obligations, have the
right to receive from the Company the same Severance Payments and benefits that
he would have been entitled to receive had the Executive been terminated by the
Company in accordance with Section 7(d) above, payable as provided in
Section 7(d) above (including the provisions of Section 7(d) relating to the
requirement of a Release).  Notwithstanding the foregoing, if the Executive
terminates his employment hereunder due to the Company’s relocation of the
Executive’s principal place of employment to Houston, Texas, the Executive shall
be entitled to receive the greater of (A) $2,100,000 less all amounts paid to
the Executive pursuant to Sections 5(a) and 5(f) of this Agreement through the
date of termination, or (B) the sum of (i) the Base Salary at the rate in effect
on the date of termination, and (ii) solely if such termination occurs prior to
the first anniversary of the date of this Agreement, an additional $300,000,
which aggregate amount shall be in lieu of the Severance Obligations payable
pursuant to Section 7(d) above, and shall be payable over twelve (12) months in
accordance with the Payroll Policies if the Executive has timely signed and
delivered to the Company, by the deadline established by the Company, a Release,
which has by that time become irrevocable.  In such event, the Executive shall
also be able to receive the COBRA Coverage benefits as described in
Section 7(d), subject to the terms thereof.

 

7

--------------------------------------------------------------------------------


 

(ii) The Executive shall have “Good Reason” for termination of his employment
hereunder if any of the following has occurred without the Executive’s prior
written consent; provided that the Executive shall not be deemed to have Good
Reason unless (i) notice of the event or condition purportedly giving rise to
Good Reason is given by the Executive in writing no later than ninety (90) days
after the time at which the event or condition purportedly giving rise to Good
Reason first occurs or arises, (ii) there does not exist an event or condition
which could serve as the basis of a termination of the Executive’s employment
for Cause, (iii) the Company has had thirty (30) days from the date written
notice of such termination is given (the “Cure Period”) to cure such event or
condition and has not done so and (iv) the Executive resigns no later than
ninety (90) days following expiration of the Cure Period:

 

(A) a material diminution in Executive’s duties or authority;

 

(B) any reduction in the Base Salary, material perquisites (including vacation
allowance) or the overall level of other benefits aside from (A) general changes
made to benefit plans available to the employees or senior management of the
Company for which the Executive is eligible or for any reductions required by
law, and (B) any such reduction which is materially commensurate with any such
reduction borne by the Chief Executive Officer of the Company;

 

(C) if, in respect of any fiscal year commencing after December 31, 2015,
Executive’s total target compensation package (including annual base salary,
cash bonus at target levels and grant date fair value of long-term equity
awards) is less than $1,250,000;

 

(D) relocation of the Executive’s principal place of employment more than
twenty-five (25) miles from its location as of the date of this Agreement; or

 

(E) a material breach by the Company of this Agreement.

 

Notwithstanding the foregoing, the Executive shall not have “Good Reason” to
terminate his employment if, after full reasonable disclosure by the Company of
the relevant applicable facts and circumstances, he has consented in writing to
any event set forth above. For the avoidance of doubt, a disagreement between
the Executive and the Board with respect to the policies and strategies adopted
or approved by the Board with respect to the Company’s business and affairs,
including without limitation matters set forth in any annual operating budget or
strategic plan approved by the Board, shall not constitute “Good Reason” for
purposes of this Agreement.

 

(g) Upon Expiration of the Term. In the event the Company notifies the Executive
that the Term will not automatically extend in accordance with Section 3 and
there is an expiration of the Term at its regularly scheduled expiration date
under Section 3 (a “Scheduled Expiration”), then, following the expiration of
the Term and a concurrent termination of the Executive’s employment (regardless
of whether such termination is by the Company or the Executive), the Executive
shall, in addition to the Accrued Termination Obligations, have the right to
receive from the Company, for nine (9) months, (A) continued payment of the Base
Salary at the rate in effect at the expiration of the Term in accordance with
the Payroll Policies and (B) reimbursement from the Company for the premiums the
Executive pays for any continued medical and dental coverage for the Executive
and the Executive’s eligible dependents under the Company’s group health plans
for nine (9) months following the date of such expiration of the Term and such
concurrent termination as provided in Section 7(j); provided, however, that the
Company shall be entitled to amend or terminate any plans which are applicable
generally to the Company’s senior executives, officers or other employees.
Notwithstanding the foregoing, if the Executive accepts other employment, the
Company’s obligation under Section 7(j) to reimburse the Executive for the
premiums paid by the Executive for COBRA Coverage (as that term is defined below
in Section 7(j)) shall immediately cease upon Executive’s becoming eligible to
participate in comparable medical and dental coverage pursuant to such other
employer’s plans, subject to his right to continue coverage at the Executive’s
own expense to the extent required under COBRA. If the Executive is not a
Specified Employee as of expiration of the Term and the Executive has timely
signed and delivered to the Company,

 

8

--------------------------------------------------------------------------------


 

by the deadline established by the Company, a Release, which has by that time
become irrevocable, the Company shall pay the Executive the cash severance
benefits described in clause (A) in the event of a Scheduled Expiration and such
concurrent termination in accordance with the Payroll Policies commencing on the
first payroll date under the Payroll Policies that coincides with or immediately
follows the date that is sixty (60) days following the date of the Executive’s
Separation From Service. The Executive will not be permitted to specify the year
in which his payment will be made. If the 60-day period spans two taxable years
of the Executive, the cash severance benefits will begin to be paid in the later
of such taxable years. In the event that the Company is described in
Section 409A(a)(2)(B)(i) of the Code and the Executive is a Specified Employee
and the Executive has timely signed and delivered to the Company, by the
deadline established by the Company, a Release, which has by that time become
irrevocable, the Company shall pay the Executive the cash severance benefits
described in clause (A) in the event of a Scheduled Expiration and such
concurrent termination in accordance with the Payroll Policies; provided,
however, that the payments for the first six (6) months, to the extent (if any)
such payments are subject to Section 409A of the Code, shall be accumulated and
paid to the Executive on the date that is six (6) months following the date of
the Executive’s Separation From Service to the extent that earlier payment would
result in adverse tax consequences under Section 409A. Whether the Executive is
or is not a Specified Employee, the Executive will not be paid the cash
severance benefits described in clause (A) or entitled to the benefits described
in clause (B) (subject to the Executive’s rights under COBRA) and the Executive
shall forfeit any right to such payments and benefits unless (i) the Executive
has signed and delivered to the Company the Release and (ii) the period for
revoking the Release shall have expired (in the case of both clauses (i) and
(ii)) prior to the earlier of the deadline established by the Company or the
applicable payment date (the date that is the first payroll date that coincides
with or immediately follows the date that is sixty (60) days following the date
of the Executive’s Separation From Service. For the avoidance of doubt, in no
event shall Section 7(a)-(f) apply in the case of a termination covered by this
Section 7(g) unless the Company prior to its notice shall have received notice
of Good Reason from the Executive. For the avoidance of doubt, in the event that
the Executive notifies the Company that he does not desire to extend the Term in
accordance with Section 3 above, then all of the Executive’s rights to payments
and any other benefits otherwise due hereunder (other than any rights that the
Executive may have under Section 5(b)(vi) in accordance with its terms and, in
the case of a concurrent termination of the Executive’s employment, the Accrued
Termination Obligations) shall cease upon the expiration of the Term.

 

(h) Release. For the avoidance of doubt, as a condition to the payments under
Section 7(a), 7(d), 7(f) or 7(g), the Executive (or the Executive’s or his
estate’s representative, if the Executive is incompetent or dead) shall execute
and deliver to the Company a Release executed and delivered first by the Company
and then by the Executive and, subject thereto, become irrevocable within sixty
(60) days following termination.  No payment or benefits under Section 7(a),
7(d), 7(f) or 7(g) shall be required to be paid or provided unless or until the
foregoing release requirements are satisfied, including the expiration of the
revocation period.  Prior to the date that is sixty (60) days following the date
of the Executive’s Separation from Service, the Executive must have signed and
delivered to the Company the Release and the revocation period shall have
expired.  This Section 7(h) is not intended to have any effect on the Company’s
obligations hereunder except as expressly set forth herein or the Executive’s
rights under COBRA.

 

(i) Section 409A. This Agreement is intended to comply with the provisions of
Section 409A of the Code, and shall be interpreted in a manner consistent with
Section 409A, or, if applicable, an exclusion therefrom. For purposes of this
Agreement, all references to “termination”, “termination of employment” and
correlative phrases shall mean a Separation From Service. Each payment made
under this Agreement shall be treated for the purposes of Section 409A as a
separate payment and the right to a series of installment payments under this
Agreement is to be treated as a right to a series of separate payments. Any
reimbursements provided for in this Agreement shall be made consistent with the
requirements of Section 1.409A-1(b)(9)(v) of the Treasury Regulations.

 

(j) Reimbursement of COBRA Premiums. If, at the time the Executive’s employment
with the Company terminates under Section 7(a), (d) or (f) or at the time the
Term expires due to the election of the Company pursuant to Section 3 not to
extend the Term beyond its then scheduled expiration date, the Executive is an
active participant in the Company’s group medical plan and/or the Company’s
group dental plan (collectively, the “Group Health Plan”) and the Executive
timely elects under COBRA to continue the

 

9

--------------------------------------------------------------------------------


 

Executive’s and any qualifying dependent’s Group Health Plan coverage (“COBRA
Coverage”) the Company will reimburse the Executive for the full amount of the
premiums the Executive pays for COBRA Coverage under the Group Health Plan for
up to the first 12 months the Executive maintains such COBRA Coverage (or for up
to the first 9 months in the case the Term expires due to the election of the
Company pursuant to Section 3 not to extend the Term beyond its then scheduled
expiration date), subject, with respect to each month, to the Executive’s
submission of reasonable documentation that he has paid such premium, if
reasonably requested by the Company. Any reimbursements by the Company to the
Executive required under this Section 7(j) shall be made on the last day of each
month the Executive pays the amount required for such COBRA Coverage, for up to
the first 12 months of COBRA Coverage if the Executive’s employment with the
Company terminates under Section 7(a), (d) or (f) or for up to the first nine
(9) months in the case the Term expires due to the election of the Company
pursuant to Section 3 not to extend the Term beyond its then scheduled
expiration date. If the Executive is a Specified Employee and the benefits
specified in this Section 7(j) are taxable to the Executive and not otherwise
exempt from Section 409A then any amounts to which the Executive would otherwise
be entitled under this Section 7(j) during the first six (6) months following
the date of the Executive’s Separation From Service shall be accumulated and
paid to the Executive on the date that is six (6) months following the date of
the Executive’s Separation From Service. Except for any reimbursements under the
applicable Group Health Plan that are subject to a limitation on reimbursements
during a specified period, the amount of expenses eligible for reimbursement
under this Section 7(j), or in-kind benefits provided, during the Executive’s
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year of the Executive. The
Executive’s right to reimbursement or in-kind benefits pursuant to this
Section 7(j) shall not be subject to liquidation or exchange for another
benefit. Subject to the Executive’s Group Health Plan continuation rights under
COBRA, the benefits listed in this Section 7(j) shall be reduced to the extent
benefits of the same type are received by the Executive, the Executive’s spouse
or any eligible dependent from any other person during such period, and
provided, further, that the Executive shall have the obligation to notify the
Company that the Executive or his spouse or other eligible dependent is
receiving such benefits. The Company shall retain the discretion to reasonably
modify the manner in which the benefits described in this Section 7(j) are
provided by the Company to the Executive to the extent reasonably necessary to
comply with applicable law; provided, however, that the Company shall make such
modifications so as to allow the Executive to continue to receive to the maximum
extent possible the economic benefits contemplated by this Section 7(j).

 

Section 8. Protection of Confidential Information; Non-Competition;
Non-Solicitation.

 

(a) Acknowledgment. The Executive agrees and acknowledges that in the course of
rendering services to the Company and its clients and customers he will acquire
access to and become acquainted with confidential information about the
professional, business and financial affairs of the Company, its subsidiaries
and Affiliates that is non-public, confidential or proprietary in nature. The
Executive acknowledges that the Company is engaged in a highly competitive
business and the success of the Company in the marketplace depends upon its good
will and reputation. The Executive agrees and acknowledges that reasonable
limits on his ability to engage in activities competitive with the Company are
warranted to protect its substantial investment in developing and maintaining
its status in the marketplace, reputation and goodwill. The Executive recognizes
that in order to guard the legitimate interests of the Company, it is necessary
for it to protect all confidential information. The existence of any claim or
cause of action by the Executive against the Company shall not constitute and
shall not be asserted as a defense to the enforcement by the Company of this
Agreement.

 

(b) Confidential Information. During and at all times after the Term, the
Executive shall keep secret all non-public information, matters and materials of
the Company (including the Subsidiary, any other subsidiaries or Affiliates),
including, but not limited to, know-how, trade secrets, mail order and customer
lists, vendor or supplier information, pricing policies, operational methods,
any information relating to the Company’s (including the Subsidiary’s, any other
subsidiaries’ or Affiliates’) products or product development, processes,
product specifications and formulations, artwork, designs, graphics, services,
budgets, business and financial plans, marketing and sales plans and techniques,
employee lists and other business, financial, commercial and technical
information of the Company (including the Subsidiary, any other subsidiaries and
Affiliates) (collectively, the “Confidential Information”), to which he

 

10

--------------------------------------------------------------------------------


 

has had or may have access and shall not use or disclose such Confidential
Information to any person other than (i) the Company, its authorized employees
and such other persons to whom the Executive has been instructed to make
disclosure by the Board or the Chief Executive Officer of the Company, or to the
extent necessary or desirable in the course of the Executive’s service to the
Company or as otherwise expressly required in connection with court process,
(ii) as may be required by law and then only after consultation with the Board
to the extent possible or (iii) to the Executive’s personal advisors for
purposes of enforcing or interpreting this Agreement, or to a court for the
purpose of enforcing or interpreting this Agreement, and who in each case have
been informed as to the confidential nature of such Confidential Information
and, as to advisors, their obligation to keep such Confidential Information
confidential. “Confidential Information” shall not include any information which
is in the public domain during the period of service of the Executive, provided
such information is not in the public domain as a consequence of disclosure by
the Executive in violation of this Agreement or by any other party in violation
of a confidentiality or nondisclosure agreement with the Company. Upon
termination of his employment for any reason or at such earlier time requested
by the Board, the Executive shall deliver to the Company all documents, data,
papers and records of any nature and in any medium (including, but not limited
to, electronic media) in his possession or subject to his control that
(x) belong to the Company or (y) contain or reflect any Confidential Information
concerning the Company, its subsidiaries and Affiliates.

 

(c) Non-Competition. In addition to, and without limitation of, the Executive’s
obligations under the Purchase Agreement, during the Term and, provided that the
Executive is receiving the remuneration and other benefits to which he is
entitled under Section 7(d), Section 7(f), and Section 7(g), thereafter for a
period equal to twelve (12) months (without consideration of whether any
termination benefits otherwise available to the Executive under Section 7 are
eliminated as a result of Executive’s acceptance of other employment), the
Executive shall not, in any capacity, anywhere in the United States or on the
internet, whether for his own account or on behalf of any other person or
organization, directly or indirectly, with or without compensation, (A) own,
operate, manage, or control, (B) serve as an officer, director, partner, member,
employee, agent, consultant, advisor or developer or in any similar capacity to
or (C) have any financial interest in, or assist anyone else in the conduct of
the business of any Competitor (as defined below); provided, however, that the
Executive shall be permitted to own less than 5% of any class of publicly traded
securities of any company. For purposes of this Section 8, “Competitor” means
any person or entity engaged in or which proposes to engage in the business of
the retail sale of mattresses.

 

(d) Non-Solicitation. In addition to, and without limitation of, the Executive’s
obligations under the Purchase Agreement, during the Term and for a period of
twelve (12) months thereafter, the Executive shall not, in any capacity, whether
for his own account or on behalf of any other person or organization, directly
or indirectly, with or without compensation, (i) solicit, divert or encourage
any officers, directors or key employees of the Company (including the
Subsidiary, any other subsidiary or Affiliate) to terminate his or her
relationship with the Company (including the Subsidiary, any other subsidiary or
Affiliate), or hire any such officer, director or key employee, (ii) solicit,
divert or encourage any officers, directors or key employees of the Company
(including the Subsidiary, any other subsidiary or Affiliate) to become
officers, directors, employees, agents, consultants or representatives of
another business, enterprise or entity, or (iii) influence, attempt to influence
or otherwise cause any of the clients, vendors, distributors or business
partners of the Company (including the Subsidiary, any other subsidiary or
Affiliate) to transfer his, her or its business or patronage from the Company to
any Competitor.

 

(e) Remedies for Breach. The Company and the Executive agree that the
restrictive covenants contained in this Agreement are severable and separate,
and the unenforceability of any specific covenant herein shall not affect the
validity of any other covenant set forth herein. The Executive acknowledges that
the Company will suffer irreparable harm as a result of a breach of such
restrictive covenants by the Executive for which an adequate monetary remedy
does not exist and a remedy at law may prove to be inadequate. Accordingly, in
the event of any actual or threatened breach by the Executive of any provision
of this Agreement, the Company shall, in addition to any other remedies
permitted by law, be entitled to obtain remedies in equity, including, but not
limited to, specific performance, injunctive relief, a temporary restraining
order, and a preliminary or permanent injunction in any court of competent
jurisdiction, and to prevent or otherwise restrain a breach of this Section 8
without the necessity of proving damages or posting a bond or other security, to
the maximum extent permitted by applicable law. Such relief shall be in

 

11

--------------------------------------------------------------------------------


 

addition to and not in substitution of any other remedies available to the
Company. The Executive shall not defend on the basis that there is an adequate
remedy at law, but the Executive shall be entitled to contest on the grounds
that no such breach or threatened breach has occurred. In addition to and not in
lieu of any other remedy that the Company may have under this Section 8 or
otherwise, in the event of any breach of any provision of this Section 8,
Section 9 or Section 10 during the period during which the Executive is entitled
to receive payments and benefits pursuant to Section 7, such period shall be
deemed to have terminated as of the date of such breach and the Executive shall
not thereafter be entitled to receive any salary or other payments or benefits
under this Agreement with respect to periods following such date.

 

(f) Modification. The parties agree and acknowledge that the duration, scope and
geographic area of the covenants described in this Section 8 are fair,
reasonable and necessary in order to protect the Confidential Information,
goodwill and other legitimate interests of the Company and that adequate
consideration has been received by the Executive for such obligations. The
Executive further acknowledges that after termination of his employment with the
Company for any reason, he will be able to earn a livelihood without violating
the covenants described in this Section 8 and the Executive’s ability to earn a
livelihood without violating such covenants is a material condition to his
employment with the Company. If, however, for any reason any court of competent
jurisdiction determines that the restrictions in this Section 8 are not
reasonable, that consideration is inadequate or that the Executive has been
prevented unlawfully from earning a livelihood, such restrictions shall be
interpreted, modified or rewritten to include the maximum duration, scope and
geographic area identified in this Section 8 as will render such restrictions
valid and enforceable.

 

Section 9. Certain Agreements.

 

(a) Suppliers. The Executive does not have, and at any time during the Term
shall not have, any employment with or any direct or indirect interest in (as
owner, partner, shareholder, employee, director, officer, agent, consultant or
otherwise) any supplier, landlord or vendor to the Company (including the
Subsidiary, any other subsidiaries or Affiliates); provided, however, that the
Executive shall be permitted to own less than five percent (5%) of any class of
publicly traded securities of any company.

 

(b) Certain Activities. During the Term, the Executive shall not knowingly
(i) without the prior approval of the Board give or agree to give, any gift or
similar benefit of more than nominal value to any customer, supplier, or
governmental employee or official or any other person who is or may be in a
position to assist or hinder the Company in connection with any proposed
transaction, which gift or similar benefit, if not given or continued in the
future, might adversely affect the business or prospects of the Company,
(ii) use any corporate or other funds for unlawful contributions, payments,
gifts or entertainment, (iii) make any unlawful expenditures relating to
political activity to government officials or others, (iv) establish or maintain
any unlawful or unrecorded funds in violation of Section 30A of the Securities
Exchange Act of 1934, as amended, and (v) accept or receive any unlawful
contributions, payments, gifts, or expenditures.

 

Section 10. Intellectual Property. All copyrights, trademarks, trade names,
service marks and all ideas, inventions, discoveries, secret processes and
methods and improvements, together with any and all patents that may be issued
thereon, and all other intangible or intellectual property rights that may be
invented, conceived, developed or enhanced by Executive during the term of his
employment that relate to the business or operations of the Company or any
subsidiary or Affiliate thereof or that result from any work performed by the
Executive for the Company or any such subsidiary or Affiliate shall be the sole
property of the Company or such subsidiary or Affiliate, as the case may be, and
Executive hereby waives any right or interest that he may otherwise have in
respect thereof. Upon the reasonable request of the Company, Executive shall
execute, acknowledge and deliver any instrument or document reasonably necessary
or appropriate to give effect to this Section 10 and, at the Company’s cost, do
all other acts and things reasonably necessary to enable the Company or such
subsidiary or Affiliate, as the case may be, to exploit the same or to obtain
patents or similar protection with respect thereto. All copyrightable works that
the Executive creates shall be considered “work made for hire” and shall, upon
creation, be owned exclusively by the Company.

 

Section 11.    Certain SEC Filings.  So long as the Executive remains an officer
of the Company, the Company shall, at its sole cost and expense, prepare on
behalf of the Executive any reports required to be filed by

 

12

--------------------------------------------------------------------------------


 

the Executive under Section 16 or Section 13(d) of the Securities Exchange Act
of 1934, as amended, regarding the Executive’s direct or indirect holdings or
transactions in equity securities of the Company, so long as the Executive
timely provides the Company all information required to prepare such reports.

 

Section 12. Notices. All notices or other communications hereunder shall be in
writing and shall be deemed to have been duly given (a) when delivered
personally, (b) upon confirmation of receipt when such notice or other
communication is sent by facsimile, (c) one day after delivery to an overnight
delivery courier, or (d) on the fifth (5th) day following the date of deposit in
the United States mail if sent first class, postage prepaid, by registered or
certified mail. The addresses for such notices shall be as follows:

 

(i) For notices and communications to MFHC and MFI:

Mattress Firm Holding Corp.
5815 Gulf Freeway

Houston, Texas 77023
Attn: William E. Watts

 

with a copy to:

Mattress Firm Holding Corp.
5815 Gulf Freeway

Houston, Texas 77023
Attn: General Counsel

 

(ii) For notices and communications to the Executive:

 

Adam Blank

1000 South Oyster Bay Road

Hicksville, NY 11801

 

with a copy to:

Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, NY 10166

Attn:  Sean P. Griffiths

 

Any party hereto may, by notice to the other, change its address for receipt of
notices hereunder.

 

Section 13. General.

 

(a) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law thereof.

 

(b) Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH
CANNOT BE WAIVED, THE PARTIES HERETO HEREBY WAIVE AND COVENANT THAT THEY WILL
NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY
JURY IN ANY FORUM IN RESPECT TO ANY CLAIM, CAUSE OF ACTION OR SUIT (IN CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT
MATTER HEREOF AND/OR THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR SEPARATION
THEREFROM. THE EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN INFORMED BY THE COMPANY
THAT THIS SECTION 13(b) CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THE COMPANY
IS RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT. ANY PARTY HERETO
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 13(b) WITH ANY COURT
AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT
TO TRIAL BY JURY.

 

13

--------------------------------------------------------------------------------


 

(c) Amendment; Waiver. This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument executed by the parties hereto or, in the case of a waiver,
by the party waiving compliance. The failure of any party at any time or times
to require performance of any provision hereof shall in no manner affect the
right at a later time to enforce the same. No waiver by any party of the breach
of any term or covenant contained in this Agreement, whether by conduct or
otherwise, in any one or more instances, shall be deemed to be, or construed as,
a further or continuing waiver of any such breach, or a waiver of the breach of
any other term or covenant contained in this Agreement.

 

(d) Successors and Assigns. This Agreement shall be binding upon the Executive,
without regard to the duration of his employment by the Company or reasons for
the cessation of such employment, and inure to the benefit of his
administrators, executors, heirs and assigns, although the obligations of the
Executive are personal and may be performed only by him. The Company may assign
this Agreement and its rights, together with its obligations, hereunder in
connection with any sale, transfer or other disposition of all or substantially
all of its assets or business(es), whether by merger, consolidation or
otherwise. This Agreement shall also be binding upon and inure to the benefit of
the Company and its subsidiaries, successors and assigns.

 

(e) Withholding. The Company shall be entitled to withhold from any payments or
deemed payments any amount of withholding required by law.

 

(f) Counterparts; Effectiveness. This Agreement may be executed in multiple
counterparts, each of which shall be considered to have the force and effect of
an original and all of which together shall be considered one and the same
agreement, and will become effective when each of the Company and the Executive
receives a counterpart hereof that has been executed by the other.

 

(g) Severability. If any portion of this Agreement is held invalid or
inoperative, the other portions of this Agreement shall be deemed valid and
operative and, so far as is reasonable and possible, effect shall be given to
the intent manifested by the portion held invalid or inoperative.

 

(h) Effective Time; Entire Agreement. This Agreement constitutes the entire
agreement between the Executive and the Company and any of their respective
affiliates with respect to the terms and conditions of the Executive’s
employment with the Company and his rights and obligations as an equity holder
of Holdings and supersedes all prior agreements, arrangements, promises and
understandings, whether written or oral, between the Executive and the Company
and any of their respective affiliates with respect to those subject matters. 
The Executive and the Company hereby acknowledge and agree that that certain
Employment Agreement dated March 30, 2012 between the Executive and the
Subsidiary and all other prior employment agreements between the Executive and
the Subsidiary or any of its Affiliates are hereby terminated and cancelled, and
the Executive waives any and all severance payments he may have been entitled to
thereunder.

 

(Signatures on following page.)

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

MATTRESS FIRM HOLDING CORP.

 

 

 

 

 

By:

/s/ Alex Weiss

 

Name:

Alex Weiss

 

Title:

Chief Financial Officer

 

 

 

 

 

MATTRESS FIRM, INC.

 

 

 

By:

/s/ Alex Weiss

 

Name:

Alex Weiss

 

Title:

Chief Financial Officer

 

 

 

 

 

/s/ Adam Blank

 

Adam Blank

 

15

--------------------------------------------------------------------------------